Case 3:18-cv-02458-BEN-DEB Document 11 Filed 12/07/18 PageID.41 Page 1 of 3



  1   STACEY M. LEYTON (SBN 203827)
      Email: sleyton@altber.com
  2   ANDREW KUSHNER (SBN 316035)
      Email: akushner@altber.com
  3   ALTSHULER BERZON LLP
      177 Post Street, Suite 300
  4   San Francisco, CA 94108
      Telephone: (415) 421-7151
  5   Facsimile: (415) 362-8064

  6   Attorneys for Proposed Intervenor
      International Brotherhood of Teamsters
  7
  8
                                    UNITED STATES DISTRICT COURT
  9
                                   SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
                                                        Case 3:18-cv-02458-BEN-BLM
 12   CALIFORNIA TRUCKING ASSOCIATION,
      RAVINDER SINGH, and THOMAS ODOM,                  NOTICE OF MOTION AND MOTION
 13                                                     FOR LEAVE TO INTERVENE
                     Plaintiffs,
 14                                                     Hearing Date: January 14, 2019
             v.                                         Time: 10:30am
 15                                                     Judge: Honorable Roger T. Benitez
      XAVIER BECERRA, in his official capacity
 16   as the Attorney General of the State of
      California; ANDRE SCHOORL, in his official
 17   capacity as the Acting Director of the
      Department of Industrial Relations of the State
 18   of California; and JULIE A. SU, in her official
      capacity as Labor Commissioner of the State
 19   of California, Division of Labor Standards
      Enforcement,
 20
                     Defendants.
 21
 22
 23
 24
 25
 26
 27
 28



                  MOTION FOR LEAVE TO INTERVENE; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-DEB Document 11 Filed 12/07/18 PageID.42 Page 2 of 3



  1              NOTICE OF MOTION AND MOTION FOR LEAVE TO INTERVENE

  2   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

  3          PLEASE TAKE NOTICE that the International Brotherhood of Teamsters (“IBT”) will

  4   and hereby does move this Court for leave to intervene as a defendant in this action pursuant to

  5   Rule 24 of the Federal Rules of Civil Procedure. Defendants do not oppose IBT’s intervention.

  6   Plaintiffs have informed IBT’s counsel that they are waiting to review the motion before taking

  7   a position.

  8          A hearing on this motion has been noticed for January 14, 2019 at 10:30am in

  9   Courtroom 5A on the 5th Floor of the Edward J. Schwartz United States Courthouse, located at

 10   221 W Broadway, San Diego, California, before the Honorable Roger T. Benitez.

 11          The grounds for IBT’s motion are as follows:

 12         1.        Intervention as of right is warranted under Federal Rule of Civil Procedure

 13   24(a)(2) because: IBT’s motion is timely; IBT has a “significantly protectable interest” in the

 14   subject of this case; the disposition of this case may as a practical matter impair IBT’s

 15   interests; and IBT’s interests may not be adequately represented by the existing parties because

 16   IBT’s interests are more “narrow and parochial” than the interests of state officials.

 17         2.        In the alternative, IBT should be permitted to intervene under Rule 24(b)(1)

 18   because it seeks to address a common question of law with the existing action, and intervention

 19   will not unduly delay or prejudice the adjudication of the rights of the original parties.

 20          This motion is based upon this Notice of Motion and Motion, the attached

 21   Memorandum of Points and Authorities in Support of Motion for Leave to Intervene, the

 22   accompanying Declaration of Bradley Raymond in Support of Motion for Leave to Intervene,

 23   the complete files and records of this action, and on such other argument or evidence as may be

 24   presented at or before the time of the hearing.

 25
 26
 27
 28


                                               1
                    MOTION FOR LEAVE TO INTERVENE; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-DEB Document 11 Filed 12/07/18 PageID.43 Page 3 of 3



  1   Dated: December 7, 2018                    Respectfully submitted,

  2                                              STACEY M. LEYTON
  3                                              ANDREW KUSHNER
                                                 Altshuler Berzon LLP
  4
                                                 By:   /s/ Stacey M. Leyton            f
  5                                                       Stacey M. Leyton
  6                                              Attorneys for Proposed Intervenor
  7                                              International Brotherhood of Teamst

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                           2
                MOTION FOR LEAVE TO INTERVENE; Case No. 3:18-cv-02458-BEN-BLM
